DETAILED ACTION
	This action is in response to Applicant’s amendment filed on May 31, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 is amended to include “multiple two trajectories”. It is unclear what applicant means by “multiple two”. Clarification required. 

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 21-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stauffer et al. (U.S. Publication No. 2019/0038428).
Stauffer et al. discloses a spinal interbody fusion device (100), comprising:
a cage with a top side (Figure 6), a bottom side (figure 6), a front, a back and at least two other sides (see figure);

    PNG
    media_image1.png
    498
    822
    media_image1.png
    Greyscale

wherein the cage comprises at least a first opening (360), a second opening (362), a third opening (365), and a fourth opening (367); and wherein the first opening being configured for interfacing with a fastener and the second opening being configured for interfacing with a fastener (Paragraph 81); wherein the first opening is positioned on a front of the cage and the second opening is positioned on one side of the at least two other sides (Figure 3, 6); and, wherein the at least third opening and the fourth opening being configured for interfacing with an instrument to allow for spinal fusion during one or more surgical approaches (paragraph 81).The cage provides at least two trajectories for insertion of the cage, with the at least two trajectories including an anterior direction and an oblique direction (paragraph 81). 
Regarding claim 2, the fastener is a screw or anchor (paragraph 81).
Regarding claim 3, the instrument is an inserter (paragraph 81).
Regarding claim 4, the surfaces of the third and fourth openings being configured to couple with the surfaces of the instrument (Paragraph 81).
Regarding claim 5, the interbody fusion device is a lumbar cage implant (paragraph 147).
Regarding claim 6, the one or more surgical approaches can be anterior, anterior-lateral, oblique, anterior to psoas, or lateral (Paragraph 148, 149).
Regarding claim 7, the interbody fusion device is a cervical cage implant used for the plurality of surgical approaches (the device would be capable of the function claimed)
Regarding claim 21, the second opening (362) is positioned on one of the sides adjacent to the front of the cage (Figure 5, 6)
Regarding claim 22, Stauffer et al. discloses a spinal interbody fusion device (100), comprising: a top side (Figure 6), a bottom side (figure 6), a front, a back and at least two other sides (see figure);

    PNG
    media_image1.png
    498
    822
    media_image1.png
    Greyscale

wherein the cage comprises at least a first opening (360), a second opening (362), a third opening (365), and a fourth opening (367); and wherein the first opening being configured for interfacing with a fastener and the second opening being configured for interfacing with a fastener (Paragraph 81); wherein the first opening is positioned on a front of the cage and the second opening is positioned on one side of the at least two other sides (Figure 3, 6); and, wherein the at least third opening and the fourth opening being configured for interfacing with an instrument to allow for spinal fusion during one or more surgical approaches (paragraph 81). The cage provides multiple trajectories (Paragraph 81), and as in Figure 6, one opening  362 can receive a fastener from an oblique direction and opening 360 can receive a fastener from an anterior direction. 
Regarding claim 23, the fastener is a screw or anchor (paragraph 81).
Regarding claim 24, the instrument is an inserter (paragraph 81).
Regarding claim 25, the surfaces of the third and fourth openings being configured to couple with the surfaces of the instrument (Paragraph 81).
Regarding claim 26, the interbody fusion device is a lumbar cage implant (paragraph 147).
Regarding claim 27, the one or more surgical approaches can be anterior, anterior-lateral, oblique, anterior to psoas, or lateral (Paragraph 148, 149).
Regarding claim 28, the interbody fusion device is a cervical cage implant used for the plurality of surgical approaches (the device would be capable of the function claimed)
Regarding claim 30, the second opening (362) is positioned on one of the sides adjacent to the front of the cage (Figure 5, 6)
Claim(s) 31 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (U.S. Publication No. 2019/0262142).
Bennett et al. discloses a spinal interbody fusion device, comprising: a top side (Figure 3, 4), a bottom side (figure 3, 4), a front, a back and at least two other sides (see figure);

    PNG
    media_image2.png
    502
    666
    media_image2.png
    Greyscale

wherein the device comprises at least a first opening (18), a second opening (18), a third opening, and a fourth opening (see figure);

    PNG
    media_image3.png
    412
    622
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    420
    435
    media_image4.png
    Greyscale

and wherein the first opening being configured for interfacing with a first fastener and the second opening being configured for interfacing with a second fastener (Figure 4); wherein the first opening is positioned on a front of the device and the second opening is positioned on one side of the at least two other sides (see figures above); and, wherein the third opening is positioned on a front of the device (see annotated figure 4 above) and the fourth opening is positioned on one of the at least two other sides (see figure above); and, wherein the at least third opening and the fourth opening being configured for interfacing with an instrument to allow one or more surgical approaches (capable of being sued with an instrument). 
	Regarding claim 32, the instrument is an inserter. The instrument is only functionally claimed and thus it is considered that the third and fourth holes are capable of being used with an inserter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. (U.S. Publication No. 2019/0038428) in view of Altarac et al. (U.S. Publication No. 2017/0056199).
Stauffer discloses the claimed invention except for the height of the interbody fusion device to be between 5 mm and 13 mm. Altarac et al. teaches an interbody fusion device that has a height of between 5 mm and 13 mm (Paragraph 40). It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the height of the interbody device of Stauffer et al. to be between 5 mm and 13 mm in view of Altarac et al., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
In response to Applicant’s argument that Stauffer fails to provide fasteners, holes on more than ones die of the cage and does not allow at least two trajectories, the Examiner respectfully disagrees. Claim 1 states, “first opening being configured for interfacing with a first fastener and the second opening being configured for interfacing with a second fastener.” The claim does not require the fastener, only first and second openings configured for receiving a fastener. With out further structural limiting, the openings provided by Stauffer and specifically referenced by the Examiner, are configured to receive a fastener. 
Regarding the holes on more than one side of the cage, the Examiner believes that the marked-up drawings provided clearly show what is claimed. Openings on different sides of the implant.
Regarding the at least two trajectories. It is considered that the cage of Stauffer is capable of being inserted in the manner claimed. Stauffer discloses all the claimed structural limitations, thus the manner in which the cage is used is given little patentable weight.
Applicant points to paragraphs 80 and 81 and contend that since the present claims do not require another device. Such argument is irrelevant since the claim does not preclude any prior art device from having extra or more features. 
Applicant further contends that the indentation is not a through hole. Such argument is irrelevant since “through hole” is not claimed.  
In response to Applicant’s argument that Bennett fails to disclose a device that allow at least two trajectories, the Examiner respectfully disagrees. The device of Bennett discloses the structural limitations and thus the functional limitation of “provides at least two trajectories” is given little a patentable weight. Bennet is not only capable of being inserted in at least two trajectories, it is specifically disclosed that such is so in paragraph 42. Applicant contends that the cited paragraph, even though multiple approaches are listed, the implant shape is not suitable for all approaches listed. Applicant has misconstrued the disclosure of Bennett. Bennet states that the implant can be customized, i.e. size and shape to specific patients and the implant 10 as shown or a customized one can be implanted in at least trajectories. Furthermore, the next paragraph, paragraph 43 clearly states that the implant 10 is preferably implanted using an oblique or anterolateral approach. 
Applicant further contends that Bennett does not disclose two attachment points for an inserter. The marked-up diagrams provided by the Examiner clearly show two attachment points for an inserter. One of ordinary skill in the art can construe from the figures that the two openings, although not labeled in the disclosure of Bennett are clearly for interfacing with an inserter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775